Citation Nr: 0429383	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  99-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left knee with medial meniscectomy, currently 
receiving a combined rating of 20 percent.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left carpal navicular with arthritis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the RO which denied a rating in excess of 10 percent for 
fracture, left knee with medial meniscectomy and which also 
denied an increased rating for fracture, left carpal 
navicular with arthritis, rated 10 percent.

In May 2001 and August 2003, the claims were remanded to the 
RO.

In February 2004, the RO continued a 10 percent rating under 
Diagnostic Codes 5010-5259 for residuals of a fracture of the 
left knee with medial meniscectomy and degenerative joint 
disease.  In that same decision, the RO determined that 
effective in February 1998, a separate 10 percent rating was 
warranted for left knee subluxation and laxity under 
Diagnostic Code 5257.  His service-connected left knee 
disability currently has a combined rating of 20 percent.  
See 38 C.F.R. § 4.25, Table I.  The veteran has not indicated 
he is satisfied with the assigned higher rating.  Thus, the 
claim is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).

In March 2002, the veteran had a hearing before a Veterans 
Law Judge who is no longer employed by the Board.  In August 
2004, the veteran was given a letter which requested 
clarification as to whether he wanted another Board hearing.  
He was told that if he did not respond in 30 day from the 
date of the letter that the Board would assume that he did 
not want an additional hearing.

Entitlement to an increased rating for the service-connected 
left knee disabilities, currently assigned a combined 20 
percent rating will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's residuals of fracture of the left carpal 
navicular with arthritis are manifested by pain and some 
limitation of motion of the wrist.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left carpal navicular with 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Codes 5003, 5010, 5214, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed May 1998 rating decision, an April 1999 
statement of the case (SOC), and supplemental statements of 
the case dated in January 2002, and January 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to claim for an increased rating for 
residuals of a fracture of the left carpal navicular with 
arthritis, rated 10 percent disabling.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in an November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in November 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in February 1998.  Thereafter, in a rating decision dated in 
May 1998, the RO denied an increased rating for residuals of 
a fracture of the left carpal navicular with arthritis, rated 
10 percent disabling.  The VCAA was not in effect until 
November 2000.  In November 2003, the RO provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit additional evidence pertinent 
to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in November 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in January 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
claimant.  In this regard, throughout this appeal process, VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, outpatient treatment reports, VA examination 
reports, and records from the Social Security Administration.  
The veteran has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.  Moreover, as noted above, 
the veteran has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

The veteran's service medical records show that in April 1970 
he fell out of a window and fractured his left wrist.  The 
RO, in May 1972, granted service connection for fracture left 
carpal navicular with arthritis, and assigned a 10 percent 
rating, effective from May 1971.  The 10 percent rating has 
remained in effect to date.  

A June 1994 hospital report reveals that the day prior to 
admission the veteran was involved in an aggravated assault.  
He was admitted to the hospital complaining of left wrist 
pain.  X-ray studies on admission showed a left distal radius 
fracture.  The veteran underwent closed reduction and 
percutaneous pinning of the left distal radius fracture.  The 
discharge diagnosis was left distal radius fracture.  

In August 1994, the RO denied service connection for left 
distal radius fracture.  The veteran was given notice of the 
adverse determination, but did not file an appeal.  The 
decision is now final.

In February 1998, the veteran filed a claim for an increased 
rating for the service-connected residuals of a fracture of 
the left carpal navicular with arthritis.  He claims that his 
service-connected left wrist disability is more disabling 
than reflected in the 10 percent rating currently assigned.  

In connection with the claim for an increased rating, the 
veteran underwent VA examination in April 1998.  Physical 
examination of the left wrist revealed flexion to 40 degrees, 
extension to 60 degrees, ulnar deviation to 40 degrees, 
radial deviation to 45 degrees, supination to 90 degrees, and 
pronation to 90 degrees.  The veteran underwent another VA 
examination in March 1999.  At this time, he was noted to 
have a well-healed incision over the second metacarpal and 
distal radial regions at the previous sites of insertion of 
his external fixer.  Range of motion studies revealed 60 
degrees of dorsiflexion, 60 degrees of palmar flexion, 20 
degrees of radial deviation, 40 degrees of ulnar deviation 
and no crepitation or pain was noted about the wrist.  
Neurological evaluation was normal.  The examiner's 
impression was status post left distal radius fracture, 
comminuted with degenerative changes at the radial carpal 
joint.  The examiner stated that the left wrist was minimally 
to moderately symptomatic.  The examiner reported that the 
functional impairment related to the left wrist was minimal 
considering the veteran was unemployed at this time.  The 
examiner also reported that the veteran maintains functional 
range of motion of the wrist and that he used only anti-
inflammatory medications for his discomfort.  He stated that 
the veteran had a slight diminished range of motion in all 
affected joints, but that there was no evidence of weakened 
motion, excess fatigability, swelling deformity, atrophy of 
disuse or incoordination.  

On VA examination in January 2003, the veteran complained of 
left wrist pain and a diminished range of motion.  He gave a 
history of injuring the wrist in 1970 and that he wore a cast 
for a year.  He also reported falling in June 1994 and 
fracturing the left wrist.  He stated that he had two 
surgeries, including an external fixator.  Physical 
examination revealed healed incisions consistent with an 
external fixator device.  He demonstrated 54 degrees of 
dorsiflexion, 52 degrees of palmar flexion, 15 degrees of 
ulnar deviation and 20 degrees of radial deviation.  He had a 
negative Tinel's sign over the wrist.  The impression was 
degenerative joint disease, left wrist, status post distal 
radius fracture with significant residual symptoms.  The 
examiner opined that the veteran's difficulties with regard 
to the left wrist were at least as likely as not related to 
residual problems with the 1994 distal radius fracture.  The 
examiner, however, stated that it was possible that the 
veteran's scaphoid fracture from service gave him some 
residual discomfort and may have contributed to the 
arthritis.  He concluded that to apportion the disability 
would require speculation. 

The veteran's service-connected disorder includes arthritis 
of the left wrist and involves his minor extremity.  
Arthritis is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  A 10 percent rating is the 
highest rating to be assigned for limitation of motion of the 
minor or major wrist, and such is assigned when dorsiflexion 
of the wrist is less than 15 degrees or when palmar flexion 
is limited in line with the forearm.  38 C.F.R. § 4.71, Code 
5215.  A 20 percent rating is assigned for the minor wrist 
when it is ankylosed in a favorable 20 to 30 degrees of 
dorsiflexion.  A 30 percent rating is assigned with the minor 
wrist is ankylosed in any position except favorable.  38 
C.F.R. § 4.71a, Code 5214.  Standard motion of a wrist is 
from 0 to 70 degrees of extension, palmar flexion from 0 to 
80 degrees, 0 to 80 degrees of forearm pronation, 0 to 85 
degrees of forearm supination, 0 to 45 degrees of ulnar 
deviation and 0 to 20 degrees of radial deviation.  38 C.F.R. 
§ 4.71, Plate I.

A review of the record shows that the veteran has slight 
limitation of motion of the left wrist with some pain.  
Examination findings do not show that the left wrist meets 
the criteria for a 10 percent rating under Code 5215, 
limitation of motion of the left wrist.  However, since he 
has arthritis of the left wrist and some limitation due to 
pain on use, a 10 percent rating is warranted under Codes 
5003 and 5010.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The left wrist is not 
ankylosed, and a rating under Code 5214 concerning ankylosis 
is not in order.  Moreover, there is no evidence of 
functional impairment which is equivalent to ankylosis.  When 
examined by VA in March 1999, the physician stated, in 
essence, that the left wrist disability had minimal 
functional impairment and that there was no evidence of 
weakened motion, excess fatigability, or incoordination. 

Furthermore, the evidence does not show any impairment of 
supination and pronation as a result of the service-connected 
left wrist disability.  As such, Diagnostic Code 5213 is not 
for application.

Given the foregoing, the preponderance of the evidence is 
against the claim for an increase in the current 10 percent 
rating for residuals of fracture of the left carpal navicular 
with arthritis.  Thus, the benefit-of- the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for residuals of a fracture of the left 
carpal navicular with arthritis, rated 10 percent disabling 
is denied.


REMAND

In February 1998, the veteran filed a claim for an increased 
rating for his service-connected left knee disorder.  At that 
time, he was rated 10 percent for fracture, left knee with 
medial meniscectomy under Diagnostic Code 5259.  VA General 
Counsel opinions have held that arthritis and instability of 
a knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 9-98; VAOPGCPREC 23-97.  In February 
2004, the RO continued a 10 percent rating under Diagnostic 
Codes 5010-5259 for residuals of a fracture of the left knee 
with medial meniscectomy and degenerative joint disease.  The 
RO also determined that effective in February 1998, a 
separate 10 percent rating was warranted for left knee 
subluxation and laxity under Diagnostic Code 5257.  His 
service-connected left knee disability currently has a 
combined rating of 20 percent.  See 38 C.F.R. § 4.25, Table 
I.

A VA examination report dated in April 1998 revealed that 
left knee had a negative Lachman, anterior drawer, posterior 
drawer and pivot tests.  When examined by VA in March 1999, 
he was noted to have no significant varus or valgus 
instability.  He did, however, have a positive anterior 
drawer and anterior Lachman's test.  A January 2003 VA 
examination report reveals that the veteran complained of 
instability of the left knee.  Physical examination revealed 
that he had increased laxity on anterior drawer and anterior 
Lachman's test.  He, however, had no varus or valgus 
instability at this time.  He had mild lateral subluxation 
with varus stress.  The impression was that the veteran had a 
history of a left knee injury with chronic anterior cruciate 
ligament insufficiency and moderate degenerative joint 
disease.  

Although the record reports that the veteran had no varus or 
valgus instability of the knee, the evidence does show that 
he had a positive anterior drawer and anterior Lachman's 
test, and that he has ligament laxity, which the VA examiner 
in January 2003 assessed as chronic anterior cruciate 
ligament insufficiency.  Even assuming that the veteran's 
left knee ligament laxity results in some instability of the 
knee; there is no evidence which addresses its severity.  The 
evidence only speaks to the severity of the veteran's 
subluxation which has been considered to be mild.  Given the 
inadequate findings of record, the veteran should be 
scheduled for another VA examination which is complete for 
rating purposes.  

In adjudicating the claim for an increased rating for the 
service-connected left knee disorder, it should be noted that 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim for an 
increased rating for a left knee 
disability, send a letter to the appellant 
which is in compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected left knee disability.  
The claims file should be made available 
to and reviewed by the examiner in 
connection with the examination.  The 
examiner should address the following:

a.  Identify all current manifestations 
of the veteran's service-connected left 
knee disability.  In this regard, all 
indicated testing should be performed, 
including complete range of motion 
studies, as well as all testing to 
determine whether the veteran has any 
instability of the knee.  If instability 
of the knee is found, the severity of 
such instability should be reported.

b.  State whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected left knee disability 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

c.  State whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time. 
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

3.  After the foregoing, the RO should 
review the veteran's claim.  
Consideration should be given to all new 
evidence and pertinent criteria, 
including VAOPGCPREC 9-2004.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



